            Case 1:19-cv-00531-LY Document 1 Filed 05/16/19 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                    Austin Division


 ARTHUR BAISLEY,                                     Civil Case No. 1:19-cv-531

                        Plaintiff,

 V.                                                  COMPLAINT—CLASS ACTION—FOR
                                                     DECLARATORY, MONETARY, AND
 INTERNATIONAL ASSOCIATION OF MACHINISTS             INJUNCTIVE RELIEF
 AND AEROSPACE WORKERS,

                        Defendant.




                                        INTRODUCTION

      1. This lawsuit seeks to enjoin a labor union from requiring its nonmembers to affirmatively

opt-out of paying for union fees they have no legal obligation to pay. The Railway Labor Act and

First Amendment protect the rights of airline employees to choose not to join the union or pay it

union fees that are unrelated to collective bargaining, such as union spending on politics,

organizing and other ideological activities (“nonchargeable”). Yet Defendant International

Association of Machinists and Aerospace Workers’ (“IAM”) burdens the exercise of these rights

by requiring nonmembers to pay the same amount that voluntary members pay in dues which are

spent on not only collective bargaining, but on politics, organizing, and other ideological

activities. It then forces nonmembers to opt-out in writing of union fees that are nonchargeable.

Nonmembers who fail to submit an opt-out in writing are compelled to pay for and support

IAM’s nonchargeable activities.

      2. In Knox v. SEIU, Local 1000, the U.S. Supreme Court found that opt-out requirements

burden the exercise of the right not to pay for nonchargeable spending. 567 U.S. 298, 312

                                                 1
           Case 1:19-cv-00531-LY Document 1 Filed 05/16/19 Page 2 of 15



(2012). On June 27, 2018, in Janus v. AFSCME, Council 31, the U.S. Supreme Court held that

opt-out requirements violate the First Amendment because a waiver of rights “cannot be

presumed.” _ U.S. __, 138 S. Ct. 2448, 2465, 2486 (2018). Instead, unions must receive

nonmembers’ affirmative consent to charge them for its nonchargeable spending. Id.

   3. IAM’s opt-out requirements violate the RLA by burdening the exercise of the right not to

pay for a union’s nonchargeable spending. Alternatively, if the RLA permits opt-out

requirements, then the RLA violates the First Amendment. IAM’s opt-out requirements also

breach the duty of fair representation.

   4.   Plaintiff Arthur Baisley is a ramp service employee for United Airlines and a

nonmember of IAM. He seeks to represent a class of other nonunion employees whom IAM

forced to opt-out in order to avoid paying the nonchargeable union fees that they had no legal

obligation to pay.


                                 JURISDICTION AND VENUE

   5. Plaintiff’s claims arise under the Railway Labor Act, 45 U.S.C. § 151, et seq., and the

First Amendment to the U.S. Constitution. Thus, this Court has jurisdiction over this action

according to 28 U.S.C. §§ 1331 (federal question) and 1337 (interstate commerce). According to

28 U.S.C. §§ 2201 and 2202, the Court may declare Plaintiff’s rights. Venue is proper in this

Court according to 28 U.S.C. § 1391 because Plaintiff’s claims arose in this district.


                                            PARTIES

   6. Plaintiff Arthur Baisley is an “employee” of United Airlines within the meaning of RLA,

45 U.S.C. §§ 151, 181. United Airlines is a “carrier” within the meaning of RLA, 45 U.S.C. §

181.



                                                 2
           Case 1:19-cv-00531-LY Document 1 Filed 05/16/19 Page 3 of 15



   7. Defendant IAM is a “representative” within the meaning of 45 U.S.C. § 151, Sixth and is

the exclusive bargaining representative for Plaintiff under 45 U.S.C. § 152, Ninth, despite his

decision to reject membership in IAM.


                                              FACTS

   8. Defendant IAM is a labor union that exclusively represents a nation-wide craft/class of

“fleet service employees” that work for United Airlines. Plaintiff Arthur Baisley falls within this

craft/class because he works for United Airlines as a “Ramp Service Employee.”

   9. Under the Railway Labor Act, IAM’s status as the fleet service employees’ exclusive

representative means IAM has a legal right to demand that United Airlines negotiate only with it

for their terms and conditions of employment, including their wages. 45 U.S.C. § 152; Virginian.

Ry. Co. v. System Fed’n No. 40, 300 U.S. 515, 548 (1937). IAM’s exclusive representative status

forecloses United’s ability to negotiate with IAM’s nonmembers, i.e., employees who fall within

the “craft/class” that IAM represents but who chose not to sign up for union membership. Id. As

a result, the RLA forces nonmembers to accept IAM’s representation and extinguishes their

individual right to deal directly with their employer. Steele v. Louisville & Nashville R.R. Co.,

323 U.S. 192, 202 (1944); c.f. N.L.R.B. v. Allis-Chalmers Mfg. Co., 388 U.S. 175, 180 (1967)

(“The employee may disagree with many of the union decisions but is bound by them.”).

   10. The RLA also empowers exclusive representatives, like IAM, to maintain a “union

security” agreement, which legally requires employers to terminate employees who fail to pay

union fees (“forced fees”), including employees who are nonmembers of the union. 45 U.S.C. §

152, Eleventh. Thus, employees subject to a forced fees agreement made between their union

and employer must pay union fees or be fired.




                                                 3
           Case 1:19-cv-00531-LY Document 1 Filed 05/16/19 Page 4 of 15



   11. Yet unions spend large sums of money on politics and “‘advocate political ideas, support

political candidates, and advance national economic concepts which may or may not be of an

employee’s choice.’” Machinists v. Street, 367 U.S. 740, 747 (1961) (quoting Hanson v. Union

Pac. R. Co., 71 N.W.2d 526, 546 (Neb. 1955), rev’d on other grounds by Ry. Emps.’ Dep't v.

Hanson, 351 U.S. 225 (1956)). They also spend money on organizing, which is money “spent on

employees outside” a nonmember’s immediate craft/class of employees, and other ideological

activities. Ellis v. Ry. Clerks, 466 U.S. 435, 452 (1984).

   12. As a result, the U.S. Supreme Court has repeatedly recognized that forced fees threaten

individuals’ freedom of speech, association, and thought because it forces them to fund private

organizations (unions) “with political aspects.” Street, 367 U.S. at 747. And ultimately “political

causes” which they may oppose. Ellis, 466 U.S. at 447 (quoting Street, 367 U.S. at 768).

   13. To protect individual autonomy, the U.S. Supreme Court interprets the RLA and First

Amendment as only allowing unions to compel nonmembers to pay union fees relating to

collectively bargaining with their employer. Thus, a union may not charge nonmembers for its

spending on nonchargeable activities. Street, 367 U.S. at 764.

   14. IAM has a forced fees agreement with United Airlines, which requires all employees,

including its nonmembers, like Baisley, to pay union dues-equivalent fees just to keep their job.

If not preempted by the RLA, the Texas Right to Work law would void IAM’s forced fees

agreement in its entirety. Tex. Labor Code Ann. §101.051 et seq.

   15. On information and belief, IAM spends millions of dollars a year on nonchargeable

activities, including lobbying.

   16. Even though nonmembers have no legal obligation to fund IAM’s involvement in any

nonchargeable activity, IAM automatically charges them fees for that nonchargeable spending. It



                                                  4
           Case 1:19-cv-00531-LY Document 1 Filed 05/16/19 Page 5 of 15



charges them the same dues rate as employees who have chosen to join IAM voluntarily. Only if

nonmembers comply with the opt-out requirements in IAM’s agency fee policy (“forced fees

policy”), which is attached as Exhibit A, will their fees be reduced so that they do not pay for the

union’s spending on activities unrelated to collective bargaining.

   17. According to IAM’s forced fees policy, each nonmember must do the following to opt-

out, and thereby, maintain their political and ideological autonomy, and not subsidize

nonchargeable spending:

        i. Research and decipher IAM’s opt-out requirements;

       ii. Plan and draft a written notice of objection;

      iii. Reveal to IAM in the objection notice the employee’s full name and home address;

       iv. Include in the objection notice the employee’s local union number, if known;

       v. Sign the objection notice;

       vi. Buy at least one envelope;

      vii. Pay for sufficient postage to send the objection notice to IAM;

     viii. Postmark the objection notice during the month of November;

       ix. Specifically state in the objection notice that the objection is “continuing in nature” or
           face having to file new objections every year;

       x. If the employee is currently a member of IAM, the IAM imposes the additional
          obligation of resigning from membership, and then submitting the objection notice
          within 30 days of resigning; if newly hired, a nonmember must submit an objection
          notice within 30 days of being subject to IAM’s forced fees agreement.

   18. Plaintiff Baisley is currently not a member of IAM and does not wish to associate with it.

Baisley does not believe that he should have to do anything as a nonmember in order to exercise

his statutory and First Amendment rights to refrain from paying union fees unrelated to IAM’s

spending on collective bargaining.



                                                 5
            Case 1:19-cv-00531-LY Document 1 Filed 05/16/19 Page 6 of 15



    19. But to avoid paying the same rate as full union members and supporting and subsidizing

IAM’s nonchargeable spending, Baisley mailed a letter to IAM on or around November 23,

2018, which objected to paying for union fees unrelated to collective bargaining activities.

Baisley paid $3.95 in postage to mail this objection letter.

    20. Baisley received a letter from IAM dated November 28, 2018, which acknowledged his

objection and promised to reduce his fees by the amounts that are not legally chargeable to

nonmembers. But IAM’s letter stated that he must send a new letter in November 2019 renewing

his objection if he wishes to receive a reduction in the year 2020.


                               CLASS ACTION ALLEGATIONS

    21. This is brought as a class action according to Federal Rule of Civil Procedure 23(b)(1)(A)

and (b)(2), and alternatively, 23(b)(3), by Plaintiff for himself and for all others similarly

situated.

    22. The class for all counts consists of all former (employed at some time since November

16, 2018), current, and future nonmember employees within the meaning of RLA, 45 U.S.C.

§§151, 181 who are, have been, or will be represented by IAM and are, have been, or will be

subject to IAM’s opt-out requirements.

    23. Upon information and belief, the numbers of persons in the classes are so numerous and

scattered throughout the United States that joinder is impractical.

    24. There are questions of law and fact common to all class members, including Plaintiff.

This includes whether IAM’s requirement that nonmembers opt-out of paying for its

nonchargeable activities complies with the RLA, the First Amendment, and the duty of fair

representation.




                                                  6
           Case 1:19-cv-00531-LY Document 1 Filed 05/16/19 Page 7 of 15



   25. Plaintiff’s claims are typical of the claims of other class members, who are subject to the

same deprivations of their rights by IAM’s opt-out requirements. IAM owes an identical duty

with regard to these claims to Plaintiff and all other class members.

   26. Plaintiff can adequately represent the interests of the class and has no conflict with other

class members who are nonmembers of IAM.

   27. Because IAM’s compulsory fee practices and procedures apply equally to all in the class,

the prosecution of separate actions by individual class members would create a risk of

inconsistent or varying adjudications which would establish incompatible standards of conduct

for IAM.

   28. The IAM has acted, and continues to act, to deprive Plaintiff and each class member of

their statutory and constitutional rights on grounds generally applicable to all, making

appropriate declaratory, injunctive, and other equitable relief appropriate for all class members.

   29. Alternatively, the questions of law or fact raised in this complaint about the statutory and

constitutional rights of nonmembers of IAM are common to the class members and predominate

over any questions affecting only individual class members.

   30. A class action is superior to other available methods for the fair and efficient adjudication

of the controversy, in that individual class members are deprived of the same statutory and

constitutional rights by IAM’s opt-out requirements, differing only in immaterial aspects of their

factual situations. The limited amount of money at stake for each individual employee makes it

burdensome for class members to maintain separate actions.

   31. Plaintiff’s attorneys are provided by a national charitable legal aid organization and are

experienced in representing nonunion employees in federal litigation, having litigated many of

the leading constitutional and statutory cases in this area of law, including class actions involving



                                                 7
           Case 1:19-cv-00531-LY Document 1 Filed 05/16/19 Page 8 of 15



forced union fee issues identical or similar to those raised here and related to the class. These

attorneys are best able to represent the interests of the class and will fairly and adequately do so.

See Serna v. Transport Workers Union of Am., No. 3:13–CV–2469–N, 2014 WL 7721824, at *4

(N.D. Tex. Dec. 3, 2014) (finding that attorneys Milton L. Chappell and Jason Edward Winford

have the “zeal and competence” to represent a class of nonmembers challenging a union’s

mandatory opt-out procedures).


                                      CLAIMS FOR RELIEF

                                      COUNT I
            (Compulsory Opt-Out Requirements Violate the Railway Labor Act)

   32. The facts alleged above are incorporated here by reference.

   33. The Railway Labor Act protects the rights of railway and airline employees to refuse to

join a union and to otherwise disassociate from a union. These rights are in RLA, Section 2,

Third, 45 U.S.C. § 152, which prohibits interfering, influencing or coercing employees in their

choice of bargaining representatives, and RLA Section 2, Fourth, 45 U.S.C. § 152, which

protects the right of employees to “join, organize, or assist in organizing” a union of their choice

as well as the right to refrain from any of those activities.

   34. Although Congress permitted unions to enter agreements with airlines that require

employees to pay forced fees when it added RLA Section 2, 45 U.S.C. § 152, Eleventh, Congress

did not alter the right of employees to refuse to pay union fees that are unrelated to a union’s

spending on collective bargaining activities, such as activities related to ideology, politics and

other nonchargeable activities. 45 U.S.C. § 152; Ellis v. Ry. Clerks, 466 U.S. 435, 447-48

(1984); Machinists v. Street, 367 U.S. 740, 770 (1961).




                                                   8
           Case 1:19-cv-00531-LY Document 1 Filed 05/16/19 Page 9 of 15



   35. The RLA prohibits union rules that burden employees’ exercise of their RLA rights or

that otherwise add requirements to the exercise of a RLA right that are “over and above” what

the RLA requires. Felter v. S. Pac. Co., 359 U.S. 326, 335 (1959).

   36. Nothing in the RLA’s text permits unions to require that employees affirmatively opt-out

of paying forced fees that are unrelated to union spending on collective bargaining.

   37. Opt-out requirements put a “burden” on employees’ right to refrain from paying union

fees that are unrelated to a union’s spending on collective bargaining activities, including its

spending on politics. Knox v. SEIU, Local 1000, 567 U.S. 298, 312 (2012). As the U.S. Supreme

Court explained in Knox, a union’s opt-out requirements create a risk that nonmembers’ fees will

go to “political and ideological ends with which they do not agree.” Id. at 312. And these opt-out

requirements irrationally conflict with the “probable preferences of most nonmembers,” which is

to refrain from paying fees they have no legal obligation to pay. Id.

   38. In Janus v. AFSCME, Council 31, the Court held that nonmembers only pay for non-

chargeable spending by waiving their rights not to pay those amounts and that a waiver of rights

“cannot be presumed.” _ U.S. __, 138 S. Ct. 2448, 2465, 2486 (2018) (citing Johnson v. Zerbst,

304 U.S. 458, 464 (1938).

   39. Therefore, opt-out requirements violate the RLA Section 2, Third, Fourth, and Eleventh,

45 U.S.C. §152, by burdening employees’ right to exercise their right to refrain from paying

union fees that they have no legal obligation to pay. Unions also lack legal authority to impose

opt-out requirements because those requirements go “over and above” what the RLA requires for

exercising the right not to pay fees unrelated to collective bargaining. Felter, 359 U.S. at 335.

   40. The RLA also prohibits unions from imposing opt-out requirements because the U.S.

Supreme Court interprets the RLA so that it does not offend the First Amendment. In Janus, the



                                                  9
          Case 1:19-cv-00531-LY Document 1 Filed 05/16/19 Page 10 of 15



U.S. Supreme Court expanded its criticism of union opt-out rules in Knox into a full-blown

prohibition on opt-out requirements. 138 S. Ct. at 2465, 2486. The Court held that union opt-out

requirements violate the First Amendment and that unions must use opt-in rules—i.e., receive

affirmative consent from employees—before charging them money they have no legal obligation

to pay. Id. at 2486. Now that the U.S. Supreme Court has clarified that the First Amendment

prohibits unions from imposing opt-out requirements in Janus, the RLA cannot permit opt-out

requirements without violating the First Amendment. Ellis, 466 U.S. at 447-48; Street, 367 U.S.

at 750, 774; Shea v. Machinists, 154 F.3d 508, 513 (5th Cir. 1998) (“At the heart of the Street

opinion was the concern over the employees’ First Amendment rights under a union shop

agreement.”).

   41. Although in Street, the U.S. Supreme Court suggested that RLA Section 2, Eleventh

permits unions to impose opt-out requirements on nonmembers, 367 U.S. at 750, 774, the Court

clarified in Knox, 567 U.S. at 312-13, and confirmed in Janus that Street is dicta, and that it is no

longer good law, if it ever was. Janus, 138 S. Ct. at 2486.

   42. Defendant IAM violated the RLA, Section 2, Third, Fourth, and Eleventh, 45 U.S.C. §

152, when it required Plaintiff Baisley and the class to affirmatively opt-out of paying union fees

unrelated to its spending on collective bargaining, including its involvement in politics and other

nonchargeable activities.

   43. Defendant IAM caused Plaintiff Baisley and the class to suffer monetary and non-

monetary harms when it violated the Railway Labor Act by requiring them to mail a letter to

IAM objecting to paying fees unrelated to collective bargaining.




                                                 10
          Case 1:19-cv-00531-LY Document 1 Filed 05/16/19 Page 11 of 15



                                      COUNT II
(Alternative Violation - Compulsory Opt-Out Requirements Violate the First Amendment)

   44. The facts alleged above are incorporated here by reference.

   45. The First Amendment to the U.S. Constitution protects the associational and free speech

rights of individuals.

   46. The First Amendment constrains a union’s actions when it enforces a forced fees

agreement that receives immunization from state right to work laws due to the RLA’s

preemption of those laws. Shea v. Machinists, 154 F.3d 508, 513 n.2 (5th Cir. 1998) (“The [U.S.

Supreme] Court has found that there is sufficient state action to implicate the First Amendment

in RLA cases because the RLA expressly states that it supersedes state law, and hence federal

law is the authority through which private rights are lost.”) (citing Railway Employees’ Dep't v.

Hanson, 351 U.S. 225 (1956)).

   47. Unions subject to constitutional constraints violate the First Amendment when they

require employees to opt-out of paying union fees that they have no legal obligation to pay. The

only choice structure consistent with the First Amendment is one where unions seek employees’

affirmative consent to paying fees they otherwise have no legal obligation to pay—i.e., an “opt-

in” system. Janus, 138 S. Ct. 2448, 2486.

   48. Although in Machinists v. Street the U.S. Supreme Court suggested that the First

Amendment permits unions to impose opt-out requirements on nonmembers, 367 U.S. 740, 750,

774 (1961), the Court clarified in Knox v. SEIU, Local 1000, 567 U.S. 298, 312-13 (2012), and

confirmed in Janus that Street is dicta and no longer, if it ever was, good law. Janus, 138 S. Ct.

at 2448, 2486.




                                                11
          Case 1:19-cv-00531-LY Document 1 Filed 05/16/19 Page 12 of 15



   49. Thus, if the RLA, 45 U.S.C. § 152, Eleventh, is construed to allow unions to impose opt-

out requirements, then the statute as construed violates employees’ First Amendment free speech

and association rights.

   50. Defendant IAM’s forced fees agreement with United Airlines was made based on the

RLA authorizing unions and employers to enter those types of agreements. Thus, the First

Amendment constrains any requirements that IAM imposes on employees when it maintains and

enforces a forced fees agreement.

   51. Defendant IAM violated the First Amendment free speech and associational rights of

Plaintiff Baisley and the class when it forced them to affirmatively opt-out of paying union fees

unrelated to its spending on collective bargaining. Janus, 138 S. Ct. at 2448, 2486.

   52. Defendant IAM caused Plaintiff Baisley and the class to suffer monetary and non-

monetary harms when it violated the First Amendment by imposing the opt-out requirements on

them.


                                    COUNT III
        (Compulsory Opt-Out Requirements Breach the Duty of Fair Representation)

   53. The facts alleged above are incorporated here by reference.

   54. Under the RLA, a union acting as the exclusive representative of a craft/class of

employees owes a fiduciary duty of fair representation to all the employees that it represents,

members and nonmembers alike. Air Line Pilots Ass’n, Int’l v. O’Neill, 499 U.S. 65 (1991). That

duty is “akin to the duty owed by other fiduciaries to their beneficiaries,” such as the “duty a

trustee owes to trust beneficiaries,” or the duty an “attorney” owes to a “client.” Id. at 74.

   55. “[A] union breaches its duty of fair representation if its actions are either “‘arbitrary,

discriminatory, or in bad faith.’” Id. at 67 (quoting Vaca v Sipes, 386 U.S. 171, 190 (1967)).



                                                  12
          Case 1:19-cv-00531-LY Document 1 Filed 05/16/19 Page 13 of 15



   56. Unions breach the duty of fair representation when they impose burdensome and arbitrary

requirements for employees to exercise their statutory or constitutional rights. Shea v.

Machinists, 154 F.3d 508, 515 (1998).

   57. IAM owed a duty of fair representation to Plaintiff Baisley and the class.

   58. IAM breached that duty when it acted arbitrarily by requiring Plaintiff Baisley and the

class to affirmatively object (“opt-out”) to paying union fees that they had no legal obligation to

pay. These opt-out requirements arbitrarily burden the opportunity of Plaintiff Baisley and the

class to freely exercise their right not to pay union fees unrelated to collective bargaining. See

Knox v. SEIU, Local 1000, 567 U.S. 298, 312 (2012).

   59. Although in Machinists v. Street, the U.S. Supreme Court suggested that the First

Amendment permits unions to impose opt-out requirements on nonmembers, 367 U.S. 740, 750,

774 (1961), the Court clarified in Knox v. SEIU, Local 1000, 567 U.S. 298, 312-13 (2012), and

confirmed in Janus that Street is dicta and no longer, if it ever was, good law. Janus, 138 S. Ct.

at 2448, 2486.

   60. IAM’s opt-out requirements caused Plaintiff Baisley and the class to suffer monetary and

non-monetary harms.


                                     PRAYER FOR RELIEF

   Plaintiff Baisley, for himself and the class, asks that this Court:

   61. Enter an order, as soon as practical, certifying this case as a class action, appointing

Plaintiff Baisley as class representative, and appointing Attorneys Chappell, Jennings, Watkins,

and Winford, as class counsel.

   62. Declare that union requirements for an employee to object (opt-out) to paying union fees

unrelated to union spending on collective bargaining activities violates the RLA and that the


                                                 13
          Case 1:19-cv-00531-LY Document 1 Filed 05/16/19 Page 14 of 15



RLA requires unions to receive employees’ affirmative consent before it charges them for fees

unrelated to collective bargaining. In the alternative, declare that the RLA’s authorization of opt-

out requirements violates the First Amendment. Declare that a union breaches the duty of fair

representation by imposing opt-out requirements.

   63. Declare that the opt-out requirements in IAM’s forced fees policy violate the RLA. In the

alternative, declare that the opt-out requirements in IAM’s forced fees policy violate the First

Amendment. Declare that IAM breached the duty of fair representation by maintaining and

enforcing the opt-out requirements in its forced fees policy.

   64. Grant equitable relief by permanently enjoining Defendant IAM from charging

nonmembers for anything more than their pro rata share of the union’s collective bargaining

spending unless they affirmatively consent (opt-in) to support IAM’s political, ideological and

other non-bargaining spending.

   65. Grant equitable relief by requiring IAM to remove any opt-out requirements from its

forced fees policies.

   66. Grant a permanent injunction mandating that Defendant IAM inform all employees,

within RLA bargaining units for which it is the exclusive bargaining representative, of the final

Order of this Court.

   67. Award Plaintiff and the class damages, compensatory and nominal, for all of the

monetary loss they suffered as the result of IAM’s illegal opt-out requirements.

   68. Grant further relief as the Court finds necessary and proper.

   69. Retain jurisdiction of this action for a reasonable period after entering a final judgment to

ensure that Defendant IAM complies with the Orders of this Court.




                                                 14
        Case 1:19-cv-00531-LY Document 1 Filed 05/16/19 Page 15 of 15



Dated: May 16, 2019                Respectfully submitted,

                                   /s/ Jason E. Winford
                                   Jason E. Winford
                                   Texas Bar No. 00788693
                                   jwinford@jenkinswatkins.com
                                   David E. Watkins
                                   Texas Bar No. 20922000
                                   dwatkins@jenkinswatkins.com
                                   JENKINS & WATKINS, P.C.
                                   4300 MacArthur Ave., Suite 165
                                   Dallas, Texas 75209-6524
                                   Tel: 214-378-6675
                                   Fax: 214-378-6680



                                   /s/ Jeffrey D. Jennings (“with permission”)
                                   Jeffrey D. Jennings
                                   (application for admission to be filed)
                                   Virginia Bar No. 87667
                                   jdj@nrtw.org
                                   Milton L. Chappell
                                   (application for admission to be filed)
                                   District of Columbia Bar No. 936153
                                   mlc@nrtw.org
                                     c/o National Right to Work Legal
                                   Defense Foundation, Inc.
                                   8001 Braddock Road, Suite 600
                                   Springfield, Virginia 22160
                                   Tel: 703-321-8510
                                   Fax: 703-321-9319

                                   Attorneys for Plaintiff and Proposed Class




                                     15
